Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33-37 are pending. Claims 3, 4, 6-11, 13-15, 17, 18, 21, 23, 25 and 30-32 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN, and claims 35-37 are NOW rejected, under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29 and 33-37 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in each of the SSIIa-A, B and D genes and which comprises a fructan content between 3% and 12% of the grain weight, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, β-glucan (BG), arabinoxylan (AX) and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises a level and/or activity of SSIIa protein which is less than 5% compared to wild-type, wherein the grain comprises at least 2% resistant starch (RS), plants and products produced from said grain, and processes for making said grain or bins of said grain wherein grain having an amylose content of 54%-66% is selected.
The specification describes that prior art wheat cultivars comprising known and identified single null mutations in SSIIa were obtained and used in crosses to generate SSIIa triple null plants (p. 82, ¶ 0350; see also p. 95, ¶ 0389). These triple nulls were also used in crosses with different genetic backgrounds to generate additional SSIIa triple null plants (p. 96). The specification refers to wild-type plants as “ABD” whereas triple null mutants are referred to as “abd” (p. 97, ¶. 0394).
The specification describes that the average grain weight in the mutants was 25mg to 36mg, an amylose content of 36-64%, a starch content ranging from 30-70%, a BG content from 1.3-3.3%, a fructan content ranging from 3.1-10.8%, an AX content from 6.7-8.8%, a cellulose content from 2.6-4.6% and RS ranging from 1-3.8% (p. 97, ¶. 0395; p. 98, ¶. 0399 and 0401, p. 99, ¶. 0402 and 0404; p. 100, ¶. 0406 and 0407; p. 101, ¶. 0409; see also p. 103, Table 6).
The specification alleges that instant invention pertains to the discovery that the genetic background of SSIIa mutations had an effect on grain compositions parameters (p. 101, ¶. 0410). The specification also describes additional SSIIa mutants (e.g., p. 119, Table 9), and that these results are purportedly unexpected based on the fact that prior art SSIIa triple null plants comprise an amylose content of less than 45% (p. 14, ¶. 0143).
The specification describes that the level of SSIIa mRNA in triple null plants from Konik-Rose et al was about 8% of the level relative to wild-type (p. 121, ¶. 0451). The specification describes that protein was not detected (p. 122, ¶. 0454 and 0456).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to adequately describe a representative number of species from the broad genus of wheat grains as claimed, which encompass mutations at any nucleotide position in the SSIIa gene of the A, B and D genome in any genetic background of T. aestivum and which predictably yield grain with the amylose content as claimed.  The specification fails to even describe, in fact, that amylose content can reach up to 66% as claimed (see Table 6).
This description is critical because the art describes that the difference in amylose content between two types of triple nulls could be the result of either using different genetic backgrounds or different analytical methods for amylose determination (Konik-Rose et al, p. 1063, col. 1, last ¶. bridging col. 2; p. 1057, Table 1).
Furthermore, the art describes, and the specification specifically reinforces and describes, that triple null mutations in wheat grain do not necessarily yield grain with an amylose content of greater than 45% (e.g., see Konik-Rose et al, p. 1054, col. 1, penultimate ¶.; see also Yamamori et al, 2000, Theor Appl Genet, 101:21-29; see Abstract; see also p. 24, Table 2; see instant specification p. 14, ¶. 0143). 
In fact, grain from the same genetic background comprising triple null mutations fails to reach the amylose content as claimed (e.g., see Table 6; see also Applicant reply dated 13 May 2022, p. 10, penultimate and last ¶; see also p. 11, ¶ 1; see p. 11, ¶ 2: SSIIa triple null mutations do not necessarily result in the amylose content as claimed). The specification does not distinguish and/or describe the structure of the grain that confers the claimed amylose content from the structure of grain which fails to comprise the amylose content as claimed.
The skilled practitioner would not be of the opinion that Applicant possesses the exhaustive genus of grain as claimed since the specification has failed described whether it is particular mutations, the genetic background, or a combination of both that are required in order to obtain the grain as claimed.
Therefore, in light of the instant disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the genus of grain from any genetic background from which there are over 100 varieties (e.g., see Final 2019/20 WQA Wheat Variety Master List) and which comprises the genus of mutations as broadly claimed.
Given the lack of written description in the specification with regard to the grain as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because the claimed grain is distinguishable from the prior art in light of the claimed and disclosed amylose content (Applicant reply dated 13 May 2022, p. 8, ¶ 1).
This argument is not persuasive because an objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). 
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2162.02.
Here, the answer is no for the reasons as enumerated above. Namely, it was known in the art that mutations to the SSIIa gene increase amylose content to levels above what is found in wild type, yet triple null mutations in wheat grain do not necessarily yield grain with an amylose content of greater than 45% (e.g., see Konik-Rose et al, p. 1054, col. 1, penultimate ¶.; see also Yamamori et al, see Abstract; see also p. 24, Table 2; see instant specification p. 14, ¶. 0143).
Moreover, the specification fails to describe the particular genetic structure of wheat grain that confers the function/phenotype for the claimed amylose content: the specification fails to describe whether it is a particular set of mutations or the particular wheat genetic background that provides the claimed amylose content.
Thus, if the skilled artisan were presented with SSIIa triple null grain from the art and that of the instant invention, he/she would be unable to recognize that Applicant has invented what is claimed as they would both be SSIIa triple nulls.
Applicant asserts that possession of the invention may be shown by an actual reduction to practice and that Applicant has shown for the first time that amylose content may be obtained from grain that is available in the prior art. Applicant obtained this amylose content by crossing SSIIa mutants with different genetic backgrounds (Applicant reply dated 13 May 2022, p. 8, last ¶ and p. 9, ¶ 1).
This argument is unpersuasive because a mere functional description of a genus of chemical entities is not sufficient to meet the written description requirement: “the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. 
In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). 
Although there is a correlation between SSII mutants and increased amylose content, there is not a well-established correlation between these mutants (i.e. a structure) and the particularly claimed and allegedly novel amylose content (i.e., the function). Thus, based on the state of the art and the breadth of the claims which encompass any combination of mutations in any wheat genetic background the skilled practitioner would be unable to recognize the structure of the claimed grain in order to obtain the claimed amylose content.
	Here, the specification only describes a single embodiment where the amylose content as claimed is obtained: SSIIa triple null mutants in the Sunco genetic background. In fact, even in this genetic background the amylose content is not predictably obtained (see Table 6 beginning at p. 103). This is not sufficiently representative of the claimed genus of wheat grain. 
Applicant concludes by arguing that knowledge of the specific genetics beyond the recited claim features is unnecessary to produce the claimed wheat grain because the specification disclosed the production of wheat lines without such knowledge (Applicant reply dated 13 May 2022, p. 9, last ¶).
This argument is not persuasive because out of 21 triple nulls in different genetic backgrounds, only 14% of the grain produced the amylose content as claimed, all of which were in the Sunco genetic background. Moreover, only 50% of the triple null mutants in the Sunco genetic background produced grain with the amylose content as claimed demonstrating that it is some combination of mutations and genetic background that are required to arrive at the grain as claimed and for which the specification has failed to describe.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-28 and 33 REMAIN rejected, and claims 35-37 are NOW rejected, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) or in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over Giroux. 
	Instant claims 1, 2, 5, 12, 16, 19, 20, 22, 24 and 26-28, 33 and 35-37 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa.
	Giroux discloses screening and selecting for wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% (e.g., see p. 33, Table 5; p. 31, ¶. 0392). Amylose content can be measure by an iodine binding assay with double nulls completely lacking SSIIa protein comprising an amylose content of 53% (p. 8, ¶ 0131; see also p.35, ¶ 0410).
	Giroux discloses crossing SSIIa triple null plants with other SSIIa mutants, and that the mutations may be premature translation stop codons (p. 33, par. 0397; p. 32, Table 2). Starch is produced from said grain (p. 32, par. 0394).
	Giroux discloses that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, ¶. 0433; p. 27, ¶. 0331 and 0332; p. 26, ¶. 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, ¶. 0079).
	Giroux discloses that amylose content can be increased anywhere from 1% to 100% compared to that of wildtype and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, ¶. 0300; p. 17, ¶. 0225; see also p. 5, ¶. 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, ¶. 0225 and 0226; see also p. 16, ¶. 0223 and 0224).
It should be noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. 
The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999).

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’ In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999).
In the instant matter, the claims encompass a genus of mutations: mutations may be in any position in the SSIIa-A, B or D gene, and the grain may comprise three homozygous null mutations. This is precisely what the art discloses, and is therefore structurally indistinguishable from the grain as instantly claimed.
Because the grain as disclosed by Giroux has the amylose content as claimed, which is allegedly an unexpected result (e.g., see instant specification p. 14, ¶. 0143), it necessarily follows that the grain as disclosed by Giroux will also have all of the other characteristics as recited in instant claims.
Therefore, wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan relative to wild-type on a weight bases, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa and a process for screening said grain by determining the activity of SSIIa.
Alternatively, one would have found it prima facie obvious to arrive at SSIIa triple null wheat grain with the amylose content as claimed prior to the effective filing date of the instant invention because Giroux teaches, in fact, grain that is SSIIa triple null, and that increasing amylose content increases RS content. 
One would have a reasonable expectation of success in arriving at the grain as claimed because it comprises the identical mutations as the grain as instantly claimed, and thus one would screen through the various grains comprising the triple null mutations until grain with greater than 54% amylose is obtained.
One would be motivated to do so because Giroux expressly teaches doing so and because said grain would have elevated RS content, the importance of which is discussed above.

Response to Arguments
Applicant traverses the rejection of the claims because the grain cannot inherently have the amylose content as claimed which is demonstrated by the range of amylose contents in Table 6: SSIIa triple null mutations do not necessarily result in the amylose content as claimed (Applicant reply dated 13 May 2022, p. 10, penultimate and last ¶; see also p. 11, ¶ 1; see p. 11, ¶ 2).
This argument is unpersuasive and is not inconsistent with the rejection of the claims for failing to comply with the written description requirement.
As previously noted, the claims are drawn to a genus of mutations in wheat grain. The prior art mutant wheat grain falls within this genus. There are no genomic structural differences between the grain of the prior art and that instantly claimed: they are both triple null for the SSIIa gene which results in increased amylose content as a result of decrease amylopectin synthesis. If every single species as encompassed by Giroux were screened then one would eventually arrive at the SSIIa triple null with the amylose content as claimed.
Applicant argues that there are structural differences between the prior art triple null and the grain as claimed: specific genetic backgrounds were used to arrive at grain with the amylose content as claimed. Applicant asserts that at most Giroux teaches an amylose content of 50% based on the DSC method (Applicant reply dated 13 May 2022, p. 11, ¶ 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using a specific genetic background) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
This issue was specifically discussed in the interview summary dated 16 June 2022 but which was not reflected in the subsequently filed claims submitted on 06 July 2022.
Applicant continues to argue that the amylose content is a structural feature of the grain (Applicant reply dated 13 May 2022, p. 11, last ¶) even though the Office has already explained why it is not:  “a complete lack of SSIIa activity combined with certain genetic backgrounds can produce wheat grain with greater than 50% amylose…and that a lack of SSIIa activity, regardless of how that lack of activity arises, will result in high levels of amylose” (Applicant response dated 26 August 2021, p. 10, penultimate ¶).
	Put another way, if the grain does not comprise the null mutations in the SSIIa genes (i.e., a particular and required structure), then it will not have an increased amylose content. Thus, the amylose content cannot be considered a structure of the grain because it is instead a phenotype/observable characteristic resulting from a specific genotype/structure that are SSIIa mutations. 
	In fact, Applicant’s own specification acknowledges the fact that there is an underlying and indescribable structure-function correlation: the instant invention pertains to the discovery that the genetic background of SSIIa mutations had an effect on grain compositions parameters, namely, amylose content (p. 101, ¶. 0410).  
In turn, if every species of grain as disclosed by Giroux were screened using the iodine binding assay, which Giroux in fact discloses, one would arrive at grain that is structurally indistinguishable from that as claimed and would necessarily have the amylose content/phenotype as claimed arising from said mutations to the SSIIa genes.
To be even more specific, amylose in and of itself has a structure: it is a polysaccharide made of alpha-D-glucose units. However, the amylose content as claimed is not a structure but rather the percentage of amylose compared to amylopectin, the latter of which is synthesized in part by SSIIa, and of which both contribute to the compositional structure of starch, not the grain (e.g., see Jenkins ¶ 0004 and 0005).
Applicant asserts that the allegation that the prior art grain is structurally indistinguishable from the instant grain is unsupported as evidenced by Table 6 and differing cellulose contents (Applicant reply dated 13 May 2022, p. 12, ¶ 1).
This argument is not persuasive and has been addressed above: the only structural requirement of the claimed grain is that it comprises null mutations in its genome to the SSIIa gene that the art readily appreciates leads to increased amylose content.

Claim(s) 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34 REMAIN rejected, and claims 35-37 are NOW rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al (Pub. No. US 2011/0281818 A1) and Konik-Rose et al (2007, Theor Appl Genet, 115:1053-1065) and as evidenced by Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) and Yamamori et al (2006, Australian Journal of Agricultural Research, 57. 531-535), or in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al and Konik-Rose et al as evidenced by Giroux and Yamamori et al.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Instant claims 1, 2, 5, 12, 16, 19, 20, 22, 24, 26-29, 33 and 34-37 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and comprising an increased fructan content relative to wild-type based on a weight basis, an amylose content between 54% and 66%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the mutations are deletions or insertions, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour produced from said grain, starch granules from said grain, a food ingredient comprising flour at a level of at least 10% on a dry weight basis produced from said grain, a food product comprising said ingredient of at least 10% on a dry weight basis, a process for producing a food comprising adding said ingredient to another ingredient, a process for producing said grain by mutating it, a process for producing wheat grain comprising harvesting said grain, a process for screening said grain by determining the activity of SSIIa, and a process of producing bins of wheat grain by reaping stalks of said mutant grain, threshing it and sifting/sorting it, and a process for screening said grain by determining the activity of SSIIa.
	The instant specification discloses that SSIIa double null mutant plants were crossed to generate SSIIa triple null lines using publicly available lines from different genetic backgrounds (p. 96, ¶. 0392). 
Jenkins et al disclose exemplary wheat plants B29 GES 2003 and B63 GES 2003 that are SSIIa mutants in all three genomes, namely, triple nulls (p. 29, ¶. 00246 and Table 5). Therefore, Jenkins et al disclose wheat grain comprising mutations in each SSIIa gene such that the grain is homozygous for a mutation in its SSIIa-A, B and D gene that are null mutations. 
	This wheat grain was obtained by crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco as encompassed by instant claim 26 (p. 29, ¶. 00246). This is also what the instant specification teaches (p. 96, Example 4) 
Jenkins et al disclose that total sugars were extracted from 100mg dry weight wholemeal for SSIIa triple null mutants in the A, B and D genome and the corresponding wild-type and analyzed for fructan content (p. 29, ¶. 0245).
	The results indicated that said triple null mutants contained increased fructan levels relative to wild-type under all growing conditions, for example, by 2-3 fold in the B63 line, indicating that an SSIIa mutation increased fructan content in wheat as claimed (p. 29, ¶ 00246). 
The increased level of fructan is preferably at least 3x or at least 10x that of a control plant prior to introduction of the mutations, and the percentage fructan of grain by weight is at least 5% (p. 3, ¶. 0030).
This is accomplished in cereal plants such as wheat or Triticum aestivum by reducing the level of SSII, which is synonymous with SSIIa (p. 2, ¶. 0016 and 0023-0024; see also p. 20, ¶. 0166). The level of SSIIa may be reduced by mutating the SSIIa gene and screening for said mutants (p. 3, par. 0028; p. 10, par. 0092).
Jenkins et al disclose that SSIIa mutations can be made by deletions, insertions or substitutions, and can be introduced by mutagens or by crossing of two parental plants (p. 10, ¶. 0090; see also p. 17 and ¶ 0144). Jenkins et al disclose screening for said grain (p. 3, ¶. 0038). Starch may be isolated from said grain (p. 20, ¶. 0171).
Jenkins et al disclose that a suitable number of backcrosses can be performed to cross out any undesirable genetic background, and that the desired genetic background can include grain with altered amylose to amylopectin ratios (p. 17, ¶. 0143; see also p. 20, ¶. 0169 and 0170). This is noteworthy because as discussed below, it was known in the art that increased amylose content is associated with increased RS content.
	Jenkins et al disclose food products such as flour including fructan with a degree of polymerization from about 3 to about 12 obtained from grain with reduced SSIIa activity relative to an unmodified control, and that the food product comprises a food ingredient at a level of at least 10% on a dry weight basis wherein the food ingredient is said grain (p. 3, ¶. 0026; see also p. 20, ¶. 0168-0175). Starch can also be isolated from the grain (p. 20, ¶. 0171).
	Jenkins et al disclose a method for ameliorating one or more symptoms of a condition associated with low levels of dietary fructan in a subject in need thereof, for example, diabetes or heart disease, by providing to a subject grain comprising homozygous null mutations in the SSIIa gene (p. 4, ¶ 0041-0042).
Jenkins et al disclose the need for efficient production of fructan from plant sources at low cost whereby said fructan product is obtained in a method comprising obtained or producing a cereal plant or grain or flour that comprises at least 3% fructan as a percentage of the cereal grain weight and processing said grain to produce the product, and that the starch content should be at least 30% or more as a percentage of the total grain weight (p. 2, ¶. 0011 and 0020-0021). The need is due to the beneficial properties of dietary fructan (p. 1, ¶. 0009).
Konik-Rose et al disclose the crossing of a wheat plant which lacks functional SSIIa genes on each genome with an Australian what cultivar Sunco to yield eight possible genotypes, one of which has homozygous null mutations in each of the SSIIa-A, B and D genomes (see Abstract; see also p. 1055, col. 1). Thus, Konik-Rose et al disclose making a triple null in the same manner as disclosed in the instant specification (e.g., 96, ¶. 0391).
Konik-Rose et al disclose that triple null lines showed an increase in amylose content to 44% and a starch content of 47% (p. 1063, col. 1, last ¶. bridging col. 2; p. 1057, Table 1). This is of interest because starches with elevated amylose contents provide RS with positive impacts on bowel health (p. 1054, col. 1, last ¶. bridging col. 2).
Importantly, Konik-Rose et al disclose that the difference in amylose contents between two types of triple null SSIIa lines could be result of using either different genetic backgrounds or different analytical methods for amylose determination (p. 1063, col. 1, last par.).
Giroux discloses wheat SSIIa triple null mutants with an average starch content of 51.5% (e.g., see p. 33, Table 5) while Yamamori et al disclose that SSIIa triple null grain has up to 3.64 RS (p. 532, Table 1). High amylose is known to correlate with increased RS (p. 531, col. 2, last ¶.). Giroux also discloses processing of wheat grain (e.g., see p. 21, ¶. 0270-0276)
As previously discussed, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
In the instant matter, the claims encompass a genus of mutations: mutations may be in any position in the SSIIa-A, B or D gene, and the grain may comprise three homozygous null mutations. This is precisely what the art discloses, and is therefore structurally indistinguishable from the grain as instantly claimed.
It is also noted that the instant specification discloses that SSIIa triple null grain has a range of amylose and starch contents in addition to a range of BG, fructan, AX and cellulose contents (see Table 6 beginning at p. 103).
Moreover, because the extrinsic evidence demonstrates that the fructan, amylose, starch and RS content in SSIIa triple null grain is the same as claimed (e.g., see Jenkins et al and Giroux), and there are no structural differences between the prior art grain and that as broadly claimed, it necessarily follows that the BG content, AX content, cellulose content and amylopectin content well also be the same as claimed.
Therefore, the wheat grain, process of making and screening said grain, plants producing said grain, foods or ingredients comprising said grain or processes of using said grain as claimed are anticipated by Jenkins et al and Konik-Rose et al and as evidenced by Giroux and Yamamori et al.
However, in the event that the aforementioned grain did not possess the same structure and characteristics as claimed, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive at said grain and with a reasonable expectation of success because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, and because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose et al; see also Table 6 of the instant specification).
One would be motivated to do so because it would be reasonably to expect and increase in the amylose content beyond 50% as the SSIIa triple null plant could be crossed with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing amylose content from being greater than 54% (p. 17, par. 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above.

Response to Arguments
Applicant traverses the rejection of the claims by continuing to assert that the amylose content is a structural feature of the grain that is not disclosed or taught by the prior art as evidenced by the fact that not all triple null SSII grain has the claimed amylose content (Applicant response dated 13 May 2022, p. 12, last ¶ and p. 13, ¶ 1).
This argument is not found to be persuasive and has been addressed at length in previous Office actions, including the instant Office action in section 8 with respect to the disclosure of Giroux.
Applicant argues that Konik-Rose merely speculates that amylose content can be increased but fails to teach that it is achievable at the levels as instantly claimed, that there is no basis to put forth an argument for inherency because the prior art is unable to achieve the amylose content as claimed, and that there is no basis to assume that one would obtain the purportedly surprising levels of amylose as claimed (Applicant reply dated 13 May 2022, p. 13, last ¶ p. 14, ¶ 1 and 2).
This argument is not persuasive because as previously discussed, obviousness does not require absolute predictability, but that some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II). 
Here, the expectation of success is reasonable based on extrinsic evidence: SSIIa triple null mutant grain has increased fructan (e.g., see Jenkins), increased starch content (e.g., see konik-Rose), increased RS content (e.g., see Yamamori), and increased amylose content.
Moreover, the genus of mutant grains overlap in scope with the triple null grain of the prior art. Thus, if one were to screen through every species from the genus of prior art grain one would reasonably expect to arrive at the amylose content as claimed.
In any event, if one did not immediately obtain the claimed amylose content, one would attempt to cross the SSIIa triple null plant with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing amylose content from being greater than 54% (p. 17, par. 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above. Or, one would continue to seek grain with higher amylose content because even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (see Giroux, p. 17, par. 0225 and 0226; see also p. 16, par. 0223 and 0224).
Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979)
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d)(I) and (II).
MPEP section 716.02(d) directly addresses the issue at hand: the claims are drawn to a broad range of genetic backgrounds and mutations yet the specification only teaches that one particular genetic background is capable of yielding the amylose content as claimed. Thus, the alleged nonobviousness of the claimed genus of grains is unsupported by the evidence when analyzing the narrower ranges in the specification. 
Applicant argues that even though the prior art teaches genetic backgrounds give rise to different amylose contents that it is not the same as teaching that the claimed amylose content can be obtained, and that it is hindsight  to conclude that one would have a reasonable expectation of success in arriving at the instantly claimed amylose content (Applicant reply dated 13 May 2022, p. 14, last ¶, p. 15, last ¶).
Applicant’s argument is unpersuasive because it is the position of the Office that one would reasonably expect to obtain different amylose contents based on the prior art and not based on the instant specification. 
For example, the extrinsic evidence demonstrates that the fructan, starch and RS content in SSIIa triple null grain is the same as claimed, while amylose contents are found to vary depending upon the particular set of mutations in the grain (e.g., see Jenkins and Giroux). This is also what the instant specification teaches such that the amylose content as claimed is not considered surprising or unexpected.
Thus, when one screens through the broad genus of mutations as taught in the prior art, one would inevitably arrive at the particular combinations of triple null mutations that give rise to the amylose content as claimed.
Moreover, the position of the Office is not based on hindsight: it would have been prima facie obvious to one of ordinary skill in the art to arrive at said grain based solely on the teachings of Jenkins, Konik-Rose, Giroux and Yamamori.
One would be motivated to combine these teachings and with a reasonable expectation of success because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, and because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose).
Thus, one could reasonably expect to increase the amylose content beyond 50% because the SSIIa triple null plant could be crossed with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, the background preventing amylose content from being greater than 54% (p. 17, par. 0143).
In this way, amylose content could be further increased with the goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above. Or, one would continue to seek grain with higher amylose content because even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable. As discussed above, there is a small difference between the amylose content as taught by Grioux and that as instantly claimed.
Applicant should also note that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). See MPEP 2143.02 (I).
Namely, obviousness does not require absolute predictability, but some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2143.02 (II). 
	Thus, based on the fact that the art discloses grain with the same genetic structure and many of the same observable phenotypes as the instantly claimed grain, one would, in fact, have a reasonable expectation of success in arriving at the amylose content as claimed when screening through the grain of the prior art, which there is clear motivation to do because higher amylose contents are associated with greater RS contents or beneficial commercial processing properties.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662